Bennett, Judge,
dissenting.
“I agree with the majority when it says that ‘it would have been helpful if the findings of fact could have been fuller and more extensive.’ I dissent from the conclusion that notwithstanding the paucity of the findings they are nevertheless supported by substantial evidence. I do not know how you can tell. They are conclusory in nature and so abbreviated as to leave one wondering on what they are based or how arrived at. Surely, on a record so large, the triers of the facts could give an appellate court better guidance. There were *959many weeks of hearings, thousands of pages of transcript and hundreds of exhibits. A dozen parties, including defendant, are involved. On this the Commission gives us eight short findings and three conclusions of law on 12 pages. The claims are hotly contested in nine briefs filed with the court.
“25 U.S.C. § 70s charges this court on appellate review to determine (1) whether the findings of fact of the Commission are supported by substantial evidence and (2) whether the Commission’s conclusions of laiv are supported by its findings. I would hold that on their face these findings and conclusions do not permit such review as required by the statute and would remand to the Commission for an appropriate report which would make the appellate review something less than ‘a cop-out’ in the opinion of some of the parties who so described the Commission’s findings and conclusions. I know that my colleagues in good faith feel otherwise. I simply cannot share their confidence and optimism although I respect it and share their concern about further delay in the case.”
The joint motion for rehearing en banc filed by the Delaware, Ottawa and Seneca-Cayuga was denied October 10, 1975. Petition for certiorari denied March 29,1976.